Case: 1:21-cv-00991-JG Doc #: 11-1 Filed: 07/26/21 1 of 4. PageID #: 78


                                     ATTACHMENT 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION




LARRY REID, ET AL.,                               )    CASE NO. 1:21-CV-991
                                                  )
      Plaintiff,                                  )
                                                  )
v.                                                )    JUDGE JAMES S. GWIN
                                                  )
DARRYL MOORE,                                     )    REPORT OF PARTIES' PLANNING
                                                  )    MEETING UNDER FED. R. CIV.
      Defendant.                                  )    P. 26(f) AND LR 16.3(b)(3)




      1.      Pursuant to Fed. R. Civ. P. 26(f) and LR 16:3(b)(3), a meeting was held on

      _________________ and was attended by:

                      counsel for plaintiff(s)

                      counsel for plaintiff(s)

                      counsel for defendant(s)

                      counsel for defendant(s)

      2.      The parties:

              have not been required to make initial disclosures.

              have exchanged the pre-discovery disclosures required by Fed. R. Civ. P.

              26(a)(1) and the Court's prior order.


                                                 -7-
Case: 1:21-cv-00991-JG Doc #: 11-1 Filed: 07/26/21 2 of 4. PageID #: 79


     3.     The parties recommend the following track:

            Expedited                           Standard

     Administrative                 Complex

            Mass Tort




     4.     This case is suitable for one or more of the following Alternative Dispute

     Resolution ("ADR") mechanisms:

                      Early Neutral Evaluation

                      Mediation

                      Arbitration

                      Summary Jury Trial

                      Summary Bench Trial

                      Case not suitable for ADR




     5.     The parties      do/      do not consent to the jurisdiction of the United States

     Magistrate Judge pursuant to 28 U.S.C. § 636©.




     6.     Recommended Discovery Plan:


     (a) Describe the subjects on which discovery is to be sought and the nature and extent

     of discovery.




                                              -8-
Case: 1:21-cv-00991-JG Doc #: 11-1 Filed: 07/26/21 3 of 4. PageID #: 80




     (b) The parties (indicate one):

     _____agree that there will be no discovery of electronically stored

     information; or

     _____have agreed to a method for conducting discovery of

     electronically stored information; or

     _____have agreed to follow the default standard for discovery of

     electronically stored information (Appendix K to Northern District

     Ohio Local Rules).




     (c) Discovery cut-off date:__________




     7.     Recommended dispositive motion date:




     8.     Recommended cut-off date for amending the pleadings and/or adding additional

     parties:



                                             -9-
Case: 1:21-cv-00991-JG Doc #: 11-1 Filed: 07/26/21 4 of 4. PageID #: 81


     9.    Recommended date for a Status Hearing:


     10.   Other matters for the attention of the Court:




                                Attorney for Plaintiff(s)




                                Attorney for Plaintiff(s)




                                Attorney for Defendant(s)



                                Attorney for Defendant(s)




                                          -10-
